Citation Nr: 1643585	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  94-27 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than October 14, 2015, for a total rating for compensation purposes based on individual unemployability (TDIU).

2.  Entitlement to higher initial disability ratings for anxiety disorder with posttraumatic stress disorder (PTSD), currently rated as 10 percent from November 14, 1991, 30 percent from May 21, 2013, 70 percent from August 4, 2014, to September 7, 2015, and 70 percent from November 1, 2015.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for vaginal infections, to include as secondary to the service-connected uterine fibroid.

5.  Entitlement to service connection for menorrhagia, to include as secondary to the service-connected uterine fibroid.

6.  Entitlement to service connection for status post bilateral tubal ligation, to include as secondary to the service-connected uterine fibroid.

7.  Entitlement to higher initial disability ratings for glomerulonephritis (previously rated as membranous glaomerulonephritis), currently rated as 10 percent from November 14, 1991, and noncompensable (0 percent) from February 17, 1994.

8.  Entitlement to an initial compensable disability rating for uterine fibroid.

9.  Entitlement to service connection for alcohol abuse, secondary to the service-connected anxiety disorder with PTSD.


REPRESENTATION

Veteran represented by:	Gregory M. Rada, Attorney 


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to September 1981 and from January 1982 to November 1991.

The Veteran's service connection claims and uterine fibroid and glomerulonephritis initial rating claims come before the Board of Veterans' Appeals (Board) on appeal from a June 1992 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for membranous glaomerulonephritis and uterine fibroid.  The RO assigned initial noncompensable disability ratings for each disability, retroactively effective from November 14, 1991, the date of the service connection claims.  The June 1992 rating decision also, in pertinent part, denied service connection for alcohol abuse, back disorder, menorrhagia, chronic vaginal infections, and status post bilateral tubal ligation.  The Veteran filed a Notice of Disagreement (NOD) in June 1993, appealing the initial disability ratings assigned and the service connection denials.  The RO issued a Statement of the Case (SOC) in May 1994.  In July 1994, the Veteran filed her Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The RO issued another rating decision in April 1994, which increased the disability rating for the membranous glaomerulonephritis (residuals of nephritis) to 10 percent from November 14, 1991, and noncompensable from February 17, 1994.  The rating decision also continued to deny the service connection claim for status post bilateral tubal ligation.  The Veteran continued to appeal, requesting an even higher rating for the membranous glaomerulonephritis.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The PTSD claim comes before the Board on appeal from an April 2016 rating decision of the RO in Atlanta, Georgia, which granted service connection for PTSD and combined the PTSD with the already service-connected anxiety disorder.  The RO rated the anxiety disorder with PTSD as 10 percent from November 14, 1991, 30 percent from May 21, 2013, 70 percent from August 4, 2014, temporary 100 percent (under 38 C.F.R. § 4.29 (2015)) from September 8, 2015, and 70 percent from November 1, 2015.  The Veteran's representative filed a NOD in July 2016, appealing the initial disability ratings assigned for the anxiety disorder with PTSD.  The RO has not yet issued a SOC.  

The temporary total disability rating for the anxiety disorder with PTSD, effective from September 8, 2015, to October 31, 2015, is not currently on appeal.  38 C.F.R. § 4.29.

The TDIU claim comes before the Board on appeal from an August 2016 rating decision of the RO in Atlanta, Georgia, which granted a TDIU, retroactively effective from October 14, 2015.  The Veteran's representative filed a NOD in September 2016, appealing the effective date assigned.  The RO has not yet issued a SOC.

The RO in Atlanta, Georgia, currently has jurisdiction over the appeal.

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the May 1994 SOC, additional pertinent medical and lay evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in June 2016.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for bilateral shin splints has been raised by the record in a December 1991 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

With the exception of the alcohol abuse claim, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has abused alcohol continuously since service, including as a result of stressors that led to PTSD, and in giving the Veteran the benefit of the doubt, her alcohol abuse was caused by her service-connected anxiety disorder with PTSD.


CONCLUSION OF LAW

Service connection for alcohol abuse, secondary to the service-connected anxiety disorder with PTSD, is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

The Veteran seeks service connection for alcohol abuse, as secondary to her already service-connected anxiety disorder with PTSD.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

Direct service connection may not be granted where a disorder is a result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of the Veteran's abuse of alcohol or drugs, because the disability is not considered to have been incurred or aggravated in line of duty.  For these purposes, alcohol abuse means the use of alcohol beverages over time, or such excessive use at any one time sufficient to cause disability or death.  38 U.S.C.A. § 105 (a) (West 2014); 38 C.F.R. §§ 3.1 (m), 3.301(a),(d) (2015).  The simple drinking of an alcoholic beverage is not in itself considered willful misconduct; however, if intoxication due to drinking a beverage in order to enjoy its intoxicating effects then proximately and immediately results in disability or death, then that disability or death will be considered the result of willful misconduct.  38 C.F.R. § 3.301 (c)(2). 

Nevertheless, disability compensation may be payable where the alcohol or drug abuse disability was caused by the veteran's primary service-connected disability, and where the alcohol or drug abuse is not due to willful misconduct.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001); see 38 C.F.R. § 3.310.

The Veteran has been diagnosed repeatedly with alcohol abuse during the course of the appeal.  She has competently and credibly reported abusing alcohol continuously since service, including as a result of stressors that led to her subsequently diagnosed PTSD.  The Veteran's August 1991 military Medical Board Proceedings document alcohol dependence, in remission, and a history of alcohol abuse.  The report determined that both were incurred while the Veteran was entitled to base pay.

In June 2016, Dr. J.M., a private physician and health service provider in psychology (HSPP), reviewed the Veteran's claims file and examined the Veteran.  Dr. J.M. provided a lengthy medical opinion outlining the Veteran's medical history and the pertinent evidence of record.  Dr. J.M. determined that the Veteran's alcohol abuse was secondary to her service-connected PTSD.  As support for this medical opinion, Dr. J.M. cited to the Veteran's June 2016 statement in which the Veteran states, "I medicated by drinking alcohol . . . I began to drink alcohol and sleep with various people I didn't know trying to escape and cope with my mental illness."  Dr. J.M. also pointed out that the Veteran told the physician that her drinking "was because of my internal pain."  Dr. J.M.'s report also refers to the Veteran's spouse's June 2016 statement in which the spouse states that the Veteran would drink alcohol excessively to help cope with her internal pain.  Based on the lay statements, the physical examination of the Veteran, and the review of the Veteran's claims file, the private physician provided a positive nexus opinion.

There are no other medical opinions of record addressing the etiology of the Veteran's current alcohol abuse.  The Veteran has not been afforded a VA examination and medical opinion addressing the etiology of her current alcohol abuse.  However, the Board finds that given the positive and competent medical evidence already of record, a VA examination is not needed to decide this claim on the merits.

Thus, given the competent private medical opinion and the credible lay evidence of relatively continuous alcohol abuse since stressors in service that resulted in PTSD, reasonable doubt is resolved in the Veteran's favor.  The evidence establishes that the Veteran's alcohol abuse was caused by her now service-connected anxiety disorder with PTSD.  Secondary service connection is warranted, and the claim is granted.  38 C.F.R. §§ 3.102 , 3.310.



ORDER

The claim of entitlement to service connection for alcohol abuse, secondary to the service-connected anxiety disorder with PTSD, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

TDIU and PTSD Claims

In an April 2016 rating decision, the RO granted service connection for PTSD and combined the PTSD with the already service-connected anxiety disorder.  The RO rated the anxiety disorder with PTSD as 10 percent from November 14, 1991, 30 percent from May 21, 2013, 70 percent from August 4, 2014, to September 7, 2015, and 70 percent from November 1, 2015.  The Veteran's representative filed a NOD in July 2016, appealing the initial disability ratings assigned for the anxiety disorder with PTSD.  In an August 2016 rating decision, the RO granted a TDIU, retroactively effective from October 14, 2015.  The Veteran's representative filed a NOD in September 2016 with the effective date assigned.  The RO has not yet issued a SOC.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2015).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).


Service Connection Claims

Initially, the Veteran has not been provided with a proper duty-to-assist notice letter for any of her service connection claims, to include being informed of the requirements for establishing secondary service connection for the gynecological claims.  38 C.F.R. § 3.310 (2015).  Upon remand, the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. 
§ 3.159.  

Additionally, a remand is also required to afford the Veteran VA examinations and medical opinions.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the Veteran was diagnosed with a thoracic strain at the June 1994 VA examination, a history of yeast infections at the May 1994 VA examination, and menorrhagia and post tubal ligation by history at the January 1994 VA examination.  Twenty-two years have passed since these examinations were conducted, and these examinations did not provide medical nexus opinions regarding the etiology of the disorders on appeal.  The Veteran's service treatment records (STRs) document pertinent complaints in service for all of these disorders.  The Veteran also asserts that her current gynecological disorders are due to or aggravated by her service-connected uterine fibroid.  38 C.F.R. § 3.310.  To date, the Veteran has not been afforded a VA examination and medical opinion addressing the nature and etiology of these claims currently on appeal.  Upon remand, VA examinations and medical opinions must be provided.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Uterine Fibroid and Glomerulonephritis Claims

Initially, during the pendency of the uterine fibroid claim, VA changed the rating schedule for evaluating the severity of gynecological disorders, effective May 22, 1995.  See 60 Fed. Reg. 19851 (Apr. 21, 1995).  The Veteran's uterine fibroid has only been rated under the old regulations in effect prior to May 22, 1995, and the Veteran has not been provided proper notice of the new regulations.  38 C.F.R. § 4.116, Diagnostic Code 7622 (2015).  Upon remand, the Veteran must be provided notice of both the old and new regulations.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015).

Additionally, the Veteran's last VA examinations to assess the current severity of her service-connected uterine fibroid and glomerulonephritis were in May 1994 and January 1994, respectively.  These examinations are now over twenty-two years old, and do not represent the current severity of these service-connected disabilities for rating purposes.  Additional VA examinations are therefore necessary to determine the current severity of the service-connected uterine fibroid and glomerulonephritis.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that it is her responsibility to report for all scheduled examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and her representative a SOC concerning the claims of entitlement to: (1) higher initial disability ratings for anxiety disorder with posttraumatic stress disorder (PTSD), currently rated as 10 percent from November 14, 1991, 30 percent from May 21, 2013, 70 percent from August 4, 2014, to September 7, 2015, and 70 percent from November 1, 2015; and, (2) an effective date earlier than October 14, 2015, for a TDIU.  

Ensure the SOC is sent to the Veteran's current mailing address.  These issues should not be certified or returned to the Board unless the Veteran or her representative submit a timely substantive appeal.

2.  Send the Veteran a VCAA notice letter which includes an explanation as to what information or evidence is needed to substantiate the service connection claims, on a direct and secondary service connection basis.

3.  Send the Veteran a letter notifying her of the old and new regulations pertinent for rating her service-connected uterine fibroid.  See 38 C.F.R. § 4.116, Diagnostic Code 7622 (prior to and since May 22, 1995); see also 60 Fed. Reg. 19851  (Apr. 21, 1995). 

4.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of her claimed back disorder.  The VA medical provider should thoroughly review the Veteran's claims file and a complete copy of this REMAND, and note this has been accomplished in the examination report.  

The VA medical provider should specifically address whether it is at least as likely as not that the Veteran has a back disorder that was the result of her active military service from February 1981 to September 1981 and from January 1982 to November 1991.  In this opinion, the VA medical provider should address the lay statements from the Veteran regarding her back pain in service and since service.  The examiner should also discuss the in-service complaints of recurrent back pain on Reports of Medical History dated in October 1989 and the undated one.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the VA medical provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

5.  Schedule the Veteran for a VA gynecological examination to determine the nature and etiology of her claimed conditions.  With regard to the claimed vaginal infections, the VA medical provider should thoroughly review the Veteran's claims file and a complete copy of this REMAND, and note this has been accomplished in the examination report.  

The VA medical provider should specifically address whether it is at least as likely as not that the Veteran has a vaginal infections that were the result of:  (a) her active military service from February 1981 to September 1981 and from January 1982 to November 1991; (b) caused by the Veteran's service-connected uterine fibroid; and/or, (c) aggravated beyond the natural progression of the disease by the service-connected uterine fibroid.  In this opinion, the VA medical provider should address the lay statements from the Veteran regarding her infections in service and since service.  The examiner should also discuss the in-service documentation of burning with urination in August 1986 and a urinary tract infection (UTI) diagnosis in August 1982.

The VA gynecological examiner must determine the nature and etiology of her claimed menorrhagia.  

The VA medical provider should specifically address whether it is at least as likely as not that the Veteran has menorrhagia that was the result of:  (a) her active military service from February 1981 to September 1981 and from January 1982 to November 1991; (b) caused by the Veteran's service-connected uterine fibroid; and/or, (c) aggravated beyond the natural progression of the disease by the service-connected traumatic uterine fibroid.  In this opinion, the VA medical provider should address the lay statements from the Veteran regarding her heavy menstrual bleeding in service and since service.  The examiner should also discuss the in-service documentation of heavy menstrual bleeding in October 1988 and the in-service diagnosis of menorrhagia in November 1989.

The examiner must also determine the nature and etiology of her claimed status post bilateral tubal ligation.  

The VA medical provider should specifically address whether it is at least as likely as not that the Veteran has status post bilateral tubal ligation that was the result of:  (a) her active military service from February 1981 to September 1981 and from January 1982 to November 1991; (b) caused by the Veteran's service-connected uterine fibroid; and/or, (c) aggravated beyond the natural progression of the disease by the service-connected uterine fibroid.  In this opinion, the VA medical provider should address the lay statements from the Veteran regarding her symptoms in service and since service.  The examiner should also address the in-service tubal ligation procedure that occurred in March 1985 and the August 1991 Medical Board Proceeding that documented status post bilateral tubal ligation incurred while entitled to base pay.

The examiner must determine the current severity of her service-connected uterine fibroid.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected uterine fibroid should be reported in detail.  

Specifically, the examiner should address whether the Veteran has any of the following attributable to her service-connected uterine fibroid:
* displacement of the uterus with adhesions and irregular menstruation;
* displacement of the uterus with marked displacement and frequent or continuous menstrual disturbances; 
* displacement of the uterus manifested by mild, slight symptoms;
* a moderate disability manifested by adhesions and irregular menstruation; and,
* a severe disability manifested by marked displacement and frequent or continuous menstrual disturbances.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  

9.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected glomerulonephritis.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected glomerulonephritis should be reported in detail.  

Specifically, the examiner should address whether the Veteran has any of the following attributable to her service-connected glomerulonephritis:
* albumin and casts with history of acute nephritis;
* hypertension;
* albumin constant or recurring with hyaline and granular casts or red blood cells; 
* transient or slight edema;
* constant albuminuria with some edema; 
* definite decrease in kidney function; 
* persistent edema and albuminuria with BUN 40 to 80mg%; 
* creatinine 4 to 8mg%; 
* generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.
* requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular;
* an occasional attack of colic, not infected and not requiring catheter drainage;
* frequent attacks of colic, requiring catheter drainage;
* frequent attacks of colic with infection (phyonephrosis), kidney function impaired;
* mild chronic nephritis with albumin and casts with a history of acute nephritis or associated mild hypertension with diastolic readings of 100 or more; 
* moderate nephritis with constant or recurring albumin, with hyaline and granular casts or red blood cells, and transient or slight edema, or hypertension with diastolic pressure of 100 or more; 
* moderate symptomatology with constant albuminuria with some edema, or definite decrease in kidney function, or associated moderate hypertension;
* mild symptoms, with only an occasional attack of colic, not infected and not requiring catheter drainage;
* moderate impairment, manifested by frequent attacks of colic, requiring catheter drainage;
* moderately severe impairment, manifested by frequent attacks of colic with infection (pyonephrosis), in which the kidney function was greatly impaired;
* absence of one kidney with the other functioning normally; and,
* absence of one kidney and mild to moderate impairment of the remaining kidney.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  

10.  After completing the aforementioned development, readjudicate the service connection claims, and uterine fibroid and glomerulonephritis initial rating claims.  If any benefit sought on appeal remains denied, issue a Supplemental SOC (SSOC).  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


